PD-1460-16

                       To the Court of Criminal Appeals                COURT OF CPMrnuJ^ «
                                       P.O. Box 12308                              " "     tl H^{~Htb
                                    Austin, Texas 78711            '       ,*_.
                                                                           M 23 2016

                              No.                                      "^^ ^cosla, Clef
                                    [court of appeals number]
 3<*se c/}sJ?//<?
                                           Trial Court Case Number: /I*?/ $/<3
                                           From Trial Court Number: /v      /$ ~ ° °'J3 ~£<>C
                                           Harris County, Texas
vs.




The State of Texas




           Pro Se Appellant's Motion to Extend Time to File PDR                   pf t cn ...
                                                                       COU3T OF CRIMINAL APP£Ai.s
To The Honorable Judges Of The Court Of Criminal Appeals:                       ; . J, f: w\ [ ~~

                                               L                           Abel Acosta, Clerk
The court of appeals issued its decision on v£C~ ' Oj ^ U'/3

The PDR in this case is due 30 days later on Jn^ *j 3-0/0
                                              II.


In compliance with Texas Rule of Appellate Procedure 68.2(c), this motion for
extension is timely filed within 15 days after the original due date for the PDR.
Appellant requests this extension because he needs time to file a pro se PDR.




                                                                                                        A
                                            III.


Appellant requests an extension of at least 60 days, which is necessary so that the
PDR can be thoroughly written and timely filed. This motion is not made for the
purpose of delay.


                                       Respectfully submitted,


                                       [signature]




                                            frJVf C/U////Q rf2"/fJ?/
                                           [print name]   I 2. ^ /S "7^




                                               /// /"- £JZ
                                              t£^J/7?(.7f//7

                                           [address]




                              Certificate of Service


By my signature below, I hereby certify that a true and correct copy of the above has
been sent to the Harris County District Attorney's Office by mail to:

Harris County District Attorney's Office
Appellate Division
1201 Franklin, 6th Floor
Houston, TX 77002



                                                   **• Cc^1^/f^